DETAILED ACTION
Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I (Claims 1-9 and 17-18): drawn to a method of decreasing endotoxemia in a dog, classified in A61P 31/04.
Invention II (Claims 10-16): drawn to a method of improving digestion in the gastrointestinal tract of a dog, classified in A61P 1/14.
Invention III (Claims 19-25): drawn to a method of treating a digestive disorder in a dog classified in A61P 1/00.
The inventions are independent or distinct, each from the other because:
Inventions I, II, and III are directed to related processes of treating dogs. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant application, the related inventions are distinct as they have different functions and are performed on distinct patient populations.
Invention I is drawn to a treatment of endotoxemia, Invention II is drawn to an overall improvement of digestion in the gastrointestinal tract, while Invention III is drawn to treating a generic gastrointestinal disorder. Although Invention III is drawn to a generic gastrointestinal disorder, the subjects of Invention I and II do not necessarily suffer from gastrointestinal disorders, therefore, none of the Inventions are drawn to the same patient populations. While Endotoxemia can occur as a local inflammatory response to endotoxins released by bacteria present in the gastrointestinal tract, it can also be a systemic disorder which is not necessarily classified as a digestive disorder. This is supported by applicant’s statement that endotoxemia can be present in healthy dogs and dogs with 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require different search strategies
the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a). 
Invention I will require significant analysis into enablement with respect to the ability of the invention to affect markers of endotoxemia (such as endotoxin levels and GI permeability).
Invention II will require significant analysis into enablement with respect to the ability of the invention to affect fecal scores and other indices of digestive improvement.
Invention III will require significant analysis into enablement with respect to the ability of the invention to affect markers of gastrointestinal disorders (erythrocyte/leukocyte parameters, inflammatory cytokines, biochemical parameters, presence of infectious diseases).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT C CURRENS whose telephone number is (571)272-0053. The examiner can normally be reached Monday - Thursday: 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT C CURRENS/Examiner, Art Unit 1651                                                                                                                                                                                         

/MICHELLE F. PAGUIO FRISING/Primary Examiner, Art Unit 1651